 In the Matter of W. E.WIIITFIELD, JR., H.C.WHITFrELD,AND M. E.WHITFIELD,PARTNERS,D/B/AWHITFIELD Bus LINES,EMPLOYERandCHAUFFEURS,TEAMSTERS AND HELPERS,LOCAL492,A.F.L.,PETITIONERIn the Matter of W.E.WHITFIELD,JR.,H. C. WIITFIELD,AND M. E.WHITFIELD,PARTNERS,D/B/A WI-IITFIELD TRANSPORTATION COMPANY,EMPLOYERandCHAUFFEURS,TEAMSTERS AND HELPERS,LOCAL 492,A. F. L., PETITIONERCases Nos. 33-RC-131 and 33-RC-133.Decided January 03, 1950DECISIONORDERANDDIRECTION OF ELECTIONUpon separate petitions duly filed, a hearing was held in the above-consolidated cases before Joseph A. Butler, hearing officer.' The hear-ing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel. [Chairman Herzog and Mem-bers Houston and Murdock].Upon the entire record in these cases, the Board finds :1.The business of the employers :CASE NO. 33-RC-133Whitfield Transportation Company, a partnership consisting ofW. E. Whitfield, Jr., H. C. Whitfield, and M. E. Whitfield,' is engagedin motor freight operations between El Paso, Texas, and Albuquerque,New Mexico. It is also engaged in tank trucking operations.Theannual revenue from its operations averages about $500,000, of whichfrom two-thirds to three-fourths is derived from interstate business.1By order of the Regional Director issued November 10, 1949, Cases Nos. 33-RC-131and 33-RC-133were consolidated.2 The name of the Employer in each case involved appears in the caption as amended atthe hearing,,and as.thereafteramended by the Board.The petition and other formalpapers in each of the cases are amended to show the correct name of each Employer.88 NLRB No. 68.261 262DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.CASENO. 33-RC-131Whitfield Bus Lines, a partnership composed of the same 3 indi-viduals who own and operate Whitfield Transportation Company, isengaged in operating a local bus line between Las Cruces, New Mexico,a city of about 8,000 population, and surrounding towns, none ofwhich is more than 4 miles distant.The area which the bus lineservices is devoted to farming and ranching.Most of the Employer'sbusiness consists of transporting students to and from their homesand schools which they attend in the area.Although Whitfield Bus Lines and Whitfield Transportation Com-pany are commonly owned, the record shows that they are operatedas separate enterprises.3Thus, each business occupies separate offices,and is separately managed. It further appears that each business hasits own clerical staff, keeps its own books, renders separate reports,does its own purchasing, has its own service facilities, and carries onits operations without interchanging employees.At the time of thehearing, steps were being taken to incorporate each business as aseparate entity.Upon the foregoing facts, we are of the opinion that the operationsofWhitfield Bus Lines are essentially local in character.Withoutdeciding whether these operations affect commerce within the mean-ing of the Act, we believe it would not effectuate the policies of theAct to assert jurisdiction in this case.Accordingly, we shall dismissthis petition'2.The Petitioner in Case No. 33-RC-133 is a labor organizationclaiming to represent employees of the Employer.53.A question concerning representation exists concerning the rep-resentation of employees of the Employer in Case No. 33-RC-133,within the meaning of Section 9 (c) (1) and Section 2 (6) and (7)of the Act.4.The following employees of the Employer in Case No. 33-RC-133 constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act:All over-the-road tank and freight drivers, checkers, dockmen,warehousemen, and local pickup drivers, excluding clerical em-3Significantly, the Petitioner requests thatseparateunits be established in each case.4Duke Power Company, 77NLRB 652.Cities Transit Company,33-CA-5 .(unpublished),adverted to by the Petitioner at the hearing, was settled by stipulation of the parties, andinvolved facts distinguishable from those in the instant case.6The Petitioner has waived any right to object to any election held in this proceedingon the basis of any acts alleged by it as unfair labor practices in Case No. 33-CA-51. WHITFIELD BUS LINES263ployees,mechanics, watchmen and guards, and all supervisors asdefined in the Act.ORDERIt is hereby ordered that the petition in Case No. 33-RC-131 be,and it herebyis, dismissed.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with W. E. Whitfield, Jr., H. C.Whitfield, and M. E. Whitfield, d/b/a Whitfield Transportation Com-pany, Las Cruces, New Mexico, an election by secret ballot shall beconducted as early as possible, but not later than 30 days from thedate of this Direction, under the direction and supervision of theRegional Director for the Region in which this case was heard, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the payroll period immediately preceding the date of thisDirection of Election, including employees.who did not work duringsaid payroll period because they were ill or on vacation or tempo-rarily laid off, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whether ornot they desire to be represented, for purposes of collective bargaining,by Chauffeurs, Teamsters and Helpers, Local 492, A. F. L.